Citation Nr: 1016617	
Decision Date: 05/05/10    Archive Date: 05/19/10

DOCKET NO.  07-10 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
hypertension.

2.  Whether new and material evidence has been received 
sufficient to reopen a claim for service connection for a 
thoracolumbar spinal condition (back condition) and, if so, 
entitlement to service connection for such disability. 

3.  Whether new and material evidence has been received 
sufficient to reopen a claim for service connection for 
residuals of a chest contusion (chest condition) and, if so, 
entitlement to service connection for such disability. 

4.  Entitlement to service connection for Type II diabetes 
mellitus (diabetes).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from August 1966 to 
December 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2005 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Nashville, Tennessee.

The Board notes that the fourth issue as stated above was not 
certified for appeal.  However, the Veteran's service 
connection claim for diabetes, to include as due to herbicide 
exposure, was denied in the December 2005 rating decision.  
The Veteran filed a timely notice of disagreement as to such 
decision.  In January 2007, the RO informed the Veteran that 
further proceedings on such claim were being stayed due to 
the pending appeal of Haas v. Nicholson, 20 Vet. App. 257 
(2006), rev'd sub nom. Haas v. Peake, 525 F.3d 1168 (Fed. 
Cir. 2008), cert. denied, 129 S.Ct. 1002, 173 L.Ed.2d 315 
(2009).  However, the stay of adjudication of cases affected 
by the outcome of the Haas appeal was lifted by VA's 
Secretary after the United States Supreme Court denied 
certiorari in January 2009.  There is no indication that the 
RO has taken any further action on such claim.  As such, this 
issue must be remanded for the issuance of a statement of the 
case, as discussed below. 

As discussed below, the Board finds that sufficient new and 
material evidence has been received to reopen the previously 
denied claims for service connection for a back condition and 
a chest condition.  However, further development is necessary 
as to the merits of such service connection claims.

Accordingly, the issues of entitlement to service connection 
for a back condition, chest condition, and diabetes are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  During the entire course of the appeal, the Veteran's 
hypertension has manifested by diastolic pressure 
predominantly lower than 110, and systolic pressure 
predominantly lower than 200, requiring continuous medication 
for control.

2.  The Veteran was notified of the last denial of his 
service connection claim for a back condition in April 1982, 
and he did not file a timely appeal.

3.  Evidence received since the last final rating decision is 
neither cumulative nor redundant of the evidence of record at 
that time and, when presumed credible, raises a reasonable 
possibility of substantiating the service connection for a 
back condition.

4.  The Veteran was notified of the last denial of his 
service connection claim for a chest condition in April 1982, 
and he did not file a timely appeal.

5.  Evidence received since the last final rating decision is 
neither cumulative nor redundant of the evidence of record at 
that time and, when presumed credible, raises a reasonable 
possibility of substantiating the service connection for a 
chest condition.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
hypertension have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.321(b)(1), 4.3, 4.7, 4.10, 4.104, Diagnostic Code 7101 
(2009).

2.  The April 1982 denial of the service connection claim for 
a back condition was final.  38 U.S.C. § 4005(c) (1981) [38 
U.S.C.A. § 7105(c) (West 2002)]; 38 C.F.R. §§ 3.104, 19.118, 
19.153 (1981)[38 C.F.R. §§ 3.104, 20.302, 20.1103 (2009)].  

3.  New and material evidence has been received sufficient to 
reopen the previously denied service connection claim for a 
back condition.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2009).

4.  The April 1982 denial of the service connection claim for 
a chest condition was final.  38 U.S.C. § 4005(c) (1981) [38 
U.S.C.A. § 7105(c) (West 2002)]; 38 C.F.R. §§ 3.104, 19.118, 
19.153 (1981)[38 C.F.R. §§ 3.104, 20.302, 20.1103 (2009)]. 

5.  New and material evidence has been received sufficient to 
reopen the previously denied service connection claim for a 
chest condition.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations upon VA to 
provide claimants with notice and assistance in 
substantiating their claims.  See 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

Proper VCAA notice must inform the claimant of any 
information and evidence not in the record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
Quartuccio v. Principi, 16 Vet. App. 183, 186 (2002).  These 
notice requirements apply to all elements of a claim, 
including the disability rating and effective date, as 
pertinent to an increased rating claim.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Proper notice must be 
provided prior to the initial unfavorable decision by the 
agency of original jurisdiction (AOJ).  Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004).  

As the Board's decision herein to reopen the previously 
denied service connection claims for a back condition and a 
chest condition is completely favorable, no further notice or 
assistance is necessary in this regard.

With respect to the increased rating claim, the Board notes 
that the U.S. Court of Appeals for Veterans Claims (Veterans 
Court) has held that, in order to comply with 38 U.S.C.A. 
§ 5103(a), certain specific notice requirements must be met 
for such claims.  See Vazquez-Flores v. Peake, 22 Vet. App. 
37, 43 (2008).  However, the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) recently held that only 
"generic notice," and not "veteran-specific" notice is 
required under 38 U.S.C.A. § 5103(a) in response to the 
"particular type of claim."  See Vazquez-Flores v. Shinseki, 
580 F.3d 1270 (Fed. Cir. 2009).  Pertaining to an increased 
rating claim, the Federal Circuit held that such notice does 
not need to inform the claimant of the need to submit evidence 
concerning the effect of a service-connected disability on his 
or her "daily life" because only the average loss of earning 
capacity, and not impact on daily life, is subject to 
compensation under 38 U.S.C. § 1155.  Accordingly, the 
decision of the Veterans Court was vacated insofar as it 
requires VA to notify a veteran of alternative diagnostic 
codes or potential "daily life" evidence.  Id.; see also 
Elliott v. Shinseki, No. 07-2622, 2009 WL 3489035, *3 (Vet. 
App. Oct. 30, 2009) (memorandum decision) (holding that the 
failure to inform the claimant of specific criteria in 
diagnostic codes or of potential "daily life" evidence was 
not a notice defect and, instead, determining whether 
sufficient "generic notice" was provided).

In this case, the Veteran was advised in an August 2005 
letter, prior to the initial unfavorable rating decision, of 
the evidence and information necessary to substantiate his 
claim, and the responsibilities of the Veteran and VA in 
obtaining such evidence.  He was specifically advised that the 
evidence must show that his neck disability has increased in 
severity, examples of types of lay or medical evidence that 
would substantiate such claim, and that he should provide any 
VA or private treatment records or provide sufficient 
information to allow VA to obtain such records.  In a June 
2006 letter, the Veteran was further notified of the evidence 
and information necessary to establish a disability rating and 
an effective date, in accordance with Dingess/Hartman.  
Additionally, although no longer strictly required, the 
Veteran was notified in accordance with Vazquez-Flores v. 
Peake in a June 2008 letter.  The Board notes that these last 
two letters were sent after the initial unfavorable rating 
decision and, therefore, were not timely.  However, as the 
Veteran's claim was subsequently readjudicated, including in a 
July 2008 supplemental statement of the case, the timing 
defect has been cured.  See Mayfield v. Nicholson, 444 F.3d 
1328, 1333-34 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. 
App. 370, 376-77 (2006).  

Accordingly, the Board finds that VA has satisfied its duty to 
notify in accordance with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1), as well as Vazquez-Flores v. Shinseki and 
related decisions, in view of the fact that any notice defects 
were cured and did not affect the essential fairness of the 
adjudication of the claim.

With regard to the duty to assist, the Veteran's VA and 
private treatment records pertaining to hypertension have been 
obtained and considered.  The Veteran has not identified, and 
the record does not otherwise indicate, any outstanding 
medical records that are necessary to decide this claim.  In 
particular, there is no indication that the Veteran is in 
receipt of disability benefits from the Social Security 
Administration, to include as a result of his hypertension.

Further, the Veteran was afforded a VA examination pertaining 
to his hypertension in August 2005.  Neither the Veteran nor 
his representative have argued that such examination is 
inadequate for rating purposes, and a review of the 
examination report reveals no deficiencies.  The Board 
acknowledges that this examination over four years old; 
however, the claims file contains treatment records dated 
through March 2007, which include numerous blood pressure 
readings.  Additionally, a June 2007 VA examination pertaining 
to the Veteran's separate diagnosis of renal artery stenosis 
status post stent, for which service connection was denied in 
December 2007, also includes blood pressure readings.  As 
such, the Board finds that the medical evidence of record 
adequately reveals the current state of the Veteran's 
hypertension, and no further VA examination is necessary.  Cf. 
Allday v. Brown, 7 Vet. App. 517, 526 (1995) (VA must provide 
a contemporaneous medical examination where the record does 
not adequately reveal the current state of the claimant's 
disability, particularly if there is no additional medical 
evidence that adequately addresses the level of impairment of 
the disability since the previous examination).

In the circumstances of this case, a remand would serve no 
useful purpose, as it would result in unnecessarily imposing 
additional burdens on VA with no benefit to the Veteran.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  In this regard, VA has 
satisfied its duties to inform and assist the Veteran at 
every stage in this case, at least insofar as any errors 
committed were not harmful to the essential fairness of the 
proceedings.  As such, the Veteran will not be prejudiced by 
a decision on the merits of this claim.

II. Analysis

Increased rating for hypertension 

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities, found in 38 
C.F.R., Part 4.  The percentage ratings are based on the 
average impairment of earning capacity as a result of a 
service-connected disability, and separate diagnostic codes 
identify the various disabilities and the criteria for 
specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating; 
otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  All reasonable doubt as to the degree of 
disability will be resolved in favor of the claimant.  
38 C.F.R. § 4.3.

Where entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the 
primary concern is the present level of disability.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).  Additionally, the Board 
must consider the application of staged ratings, which are 
appropriate when the evidence demonstrates distinct time 
periods in which the disability exhibits symptoms that would 
warrant different ratings during the course of the appeal.  
Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

Hypertensive vascular disease (hypertension and isolated 
systolic hypertension) is rated under 38 C.F.R. § 4.104, 
Diagnostic Code (DC) 7101.  A 10 percent rating is assigned 
where the diastolic pressure is predominantly 100 or more, or 
systolic pressure is predominantly 160.  Further, 10 percent 
rating is the minimum assigned for an individual with a 
history of diastolic pressure predominantly 100 or more who 
requires continuous medication for control.  A 20 percent 
rating is warranted when diastolic pressure is predominantly 
110 or more, or systolic pressure is predominantly 200 or 
more.  A 40 percent rating is assigned when diastolic 
pressure is predominantly 120 or more, and a 60 percent 
evaluation is warranted when diastolic pressure is 
predominantly 130 or more.  38 C.F.R. § 4.104, Diagnostic 
Code (DC) 7101.  Hypertension or isolated systolic 
hypertension must be confirmed by readings taken two or more 
times on at least three different days.  Id. at Note (1).  

Based on all evidence of record, the Board finds that the 
Veteran is not entitled to a rating in excess of 10 percent 
for hypertension.  In this regard, the claims file includes 
numerous blood pressure readings, by both VA and private 
treating providers and VA examiners, as well as the Veteran's 
reports of home blood pressure readings.  The vast majority 
of these readings show diastolic pressure below 110 and 
systolic pressure below 200.  Indeed, most of the diastolic 
pressure readings are below 100, but the Veteran requires 
continuous medication for control.

The Board notes that, in mid-December 2004, the Veteran was 
diagnosed with severe hypertension without any symptoms, 
based on blood pressure readings of 220/120 and 200/100.  Due 
to these readings, his private provider conducted an MRI of 
the kidneys, which showed left renal artery stenosis of about 
70 percent.  The provider noted that the Veteran had been 
prescribed medications in 2002, but he was not currently on 
any blood pressure medications.  The Veteran was provided 
with a blood pressure machine and prescribed medications at 
that time.  His blood pressure decreased to 150/90 after 
medication was administered.  

The next week, the Veteran reported that his home blood 
pressure readings ranged from the 140s to the 150s, and 
rarely in the 160s, for systolic pressure.  His blood 
pressure was measured at 140/100 and 150/90, and his provider 
noted that the condition was reasonably controlled for now.  
The Veteran was noted to have a 70 percent renal artery 
stenosis at that time.  Similarly, a February 2005 treatment 
record indicates that the Veteran was diagnosed with 
essential hypertension, doing well, and with renal artery 
stenosis, to be repaired or stented soon.  Treatment records 
indicate that the Veteran had an angioplasty and stenting of 
the left renal artery in early March 2005.  Approximately 
three weeks later, in late March 2005, the Veteran reported 
to his VA provider that his home blood pressure readings were 
around 136/79 to 144/88.  In July 2005, the Veteran's private 
provider noted that his hypertension was under good control 
and his renal function was preserved.

At the August 2005 VA examination, the Veteran was diagnosed 
with renovascular hypertension and renal artery stenosis 
status post stent placement.  His blood pressure readings at 
that time were 158/87, 162/85, and 173/70.  Readings since 
that time, including at the June VA examination pertaining to 
renal artery stenosis, consistently show diastolic pressure 
below 100 and systolic pressure below 200.  Indeed, in 
January 2007, the Veteran's home blood pressure readings were 
noted to be excellent by his private provider, being in the 
120 over 75 to 80 range.  Although the Veteran's systolic 
pressure measured 200 on one instance in March 2007 with 
exercise, it decreased to 160 approximately five minutes 
after exercise.

Accordingly, as the Veteran has had diastolic pressure 
predominantly below 110 and systolic pressure predominantly 
below 200 for the entire course of the appeal, he is not 
entitled to a rating in excess of 10 percent for hypertension 
under DC 7101.  The Board observes that DC 7101 was amended 
during the course of this appeal, in that Note (3) was added 
to allow for a separate rating for hypertensive heart disease 
and other types of heart disease, effective October 6, 2006.  
However, as the Veteran is not service connected for any type 
of heart disease, hypertensive or otherwise, there is no 
basis for a separate rating under DC 7101, Note (3).  
Moreover, there is no indication of any heart disease in the 
evidence of record.

The Board acknowledges the Veteran's argument that he is 
entitled to a higher rating for hypertension because his 
blood pressure is "extremely high" and allegedly resulted 
in the placement of an arterial stent in his kidney.  See, 
e.g., April 2007 statement.  However, hypertension is rated 
under DC 7101 based on blood pressure readings, as summarized 
above, which do not warrant a higher rating in this case.  
Furthermore, the Veteran's service connection claim for 
surgery for an arterial stent for the kidney as secondary to 
hypertension was denied in a December 2007 rating decision, 
and he did not appeal from such decision.  

Additionally, the Board has considered the Veteran's lay 
statements that the severity of his hypertension warrants a 
higher rating.  However, the nature of his condition is such 
that he is not competent to testify to as to the extent of 
his disability, as such question requires specialized 
knowledge, training, or experience.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  Moreover, to the 
extent that his lay statements have any probative value, such 
evidence is outweighed by the numerous blood pressure 
readings and other medical evidence of record. 

After a thorough review of the lay and medical evidence of 
record, the Board finds no basis upon which to assign an 
evaluation in excess of the currently assigned rating for the 
Veteran's hypertension under any alternate code.  See 
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  
Additionally, staged ratings are not appropriate, as the 
manifestations of such disability have remained relatively 
stable throughout the course of the appeal.  See Hart, 21 
Vet. App. at 509-10.

The Board has further considered whether this case should be 
referred for extra-schedular consideration.  An extra-
schedular rating is warranted if a case presents such an 
exceptional or unusual disability picture, with such related 
factors as marked interference with employment or frequent 
periods of hospitalization, that it would be impracticable to 
apply the schedular standards.  38 C.F.R. § 3.321(b)(1).  

In this regard, the Board has compared the severity and 
symptomatology of the Veteran's hypertension with the 
criteria found in the rating schedule.  As discussed above, 
such condition is manifested by elevated blood pressure 
readings requiring continuous medication for control.  Such 
symptomatology is fully addressed by the criteria under which 
such disability is rated, and there are no symptoms that are 
not addressed by the rating schedule.  As such, the Board 
finds that the rating criteria reasonably describe the 
Veteran's disability level and symptomatology, and the rating 
schedule is adequate to evaluate his disability picture.  
Therefore, it is unnecessary to determine whether there are 
any related factors such as hospitalization or interference 
with employment.  See Thun v. Peake, 22 Vet. App. 111, 115-16 
(2008).  Accordingly, the Board finds that no referral of 
this case for consideration of an extra-schedular rating is 
necessary.  See id.; Bagwell v. Brown, 9 Vet. App. 337, 338-
39 (1996); Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

The Board has further considered whether a claim for a total 
disability rating on the basis of individual unemployability 
due to service-connected disabilities (TDIU) has been raised 
by the record, as required by Rice v. Shinseki, 22 Vet. App. 
447, 453-54 (2009).  When evidence of unemployability is 
submitted during the course of an appeal from a rating 
assigned for a disability, a claim for a TDIU will be 
considered part and parcel of the claim for benefits for the 
underlying disability.  Id.  The Board notes that the Veteran 
indicated in an April 2007 statement that he was retiring 
early, at age 61 instead of age 67, due to multiple health 
problems.  However, there is no indication that his 
unemployed status is due solely to his service-connected 
conditions, to include hypertension.  As such, a claim for a 
TDIU is not raised by the evidence of record and need not be 
addressed at this time. 

As the preponderance of the evidence is against the Veteran's 
claim for an increased rating for hypertension, the benefit 
of the doubt doctrine is inapplicable and the claim must be 
denied.  See 38 C.F.R. § 4.3.

Applications to reopen previously denied claims

The Veteran's service connection claims for a low back 
condition and a chest condition were initially denied in an 
April 1981 rating decision.  After reviewing additional 
evidence, the AOJ again denied service connection for such 
conditions in an April 1982 rating decision based on the lack 
of a diagnosed permanent, or chronic, disability.  As the 
Veteran was notified of this adverse decision and his 
appellate rights did not appeal, the decision became final.  
See 38 U.S.C. § 4005(c) (1981) [38 U.S.C.A. § 7105(c) (West 
2002)]; 38 C.F.R. §§ 3.104, 19.118, 19.153 (1981)[38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (2009)].

In July 2005, the Veteran applied to reopen each of these 
previously denied claims.  A threshold consideration in any 
case concerning a previously denied claim is whether new and 
material evidence has been received sufficient to reopen such 
claim.  38 U.S.C.A. § 5108; see also Wakeford v. Brown, 8 Vet. 
App. 237, 239-40 (1995).  

For claims to reopen that are received on or after August 29, 
2001, as in this case, new evidence means existing evidence 
not previously submitted to agency decisionmakers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and it must raise 
a reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  For the purpose of establishing whether 
evidence is new and material, all evidence received is to be 
presumed credible.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  

*	Since the last final denial of the Veteran's service 
connection claims for a back condition and a chest 
condition in April 1982, evidence including lay statements 
and private and VA medical records has been received.  
Such records generally indicate that the Veteran continues 
to be treated for pain in the back (including the lower, 
middle, and upper back) and the chest, as well as the 
neck.  VA treatment records include x-rays dated in June 
2005 with an impression of arthritis in the thoracic and 
cervical spine, as well as complaints of chronic back and 
neck pain in May 2006.  Additionally, a January 2006 
private chiropractic treatment record indicates diagnoses 
of sacralgia, lumbalgia, and cervalgia, with dramatic loss 
of range of motion in the thoracic spine, as well as 
objective pain and spasm in all sections of the spine.  
Further, one of the Veteran's treating chiropractors, 
M.L.B., D.C., stated in a June 2007 letter that she had 
treated the Veteran for pain in the upper and middle back, 
as well as the chest and rib cage, on numerous occasions 
since March 2001.  She also stated that these areas 
exhibit arthritic changes, and that she believes these 
conditions are the result of the Veteran's injury during 
service in which he fell and landed on his chest and 
ribcage.  

The foregoing evidence has not been previously submitted to 
agency decisionmakers, and it relates to an unestablished 
fact necessary to substantiate the Veteran's claims, namely, 
the presence of a permanent or chronic back and chest 
disability.  Further, when presumed credible, such evidence 
raises a reasonable possibility of substantiating the 
Veteran's claims.  As such, new and material evidence has 
been received, and the previously denied service connection 
claims are reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156(a).  However, the merits of such claims must be 
remanded for further development, as discussed below.


ORDER

1.  A rating in excess of 10 percent for hypertension is 
denied.

2.  New and material evidence having been received, the 
previously denied service connection claim for a back 
condition is reopened.

3.  New and material evidence having been received, the 
previously denied service connection claim for a chest 
condition is reopened.


REMAND

While the evidence currently of record is sufficient to 
reopen the previously denied service connection claims for a 
back condition and a chest condition, the Board finds that 
further development is necessary for a fair adjudication of 
the merits of such claims.  Although the Board regrets the 
additional delay, a remand is necessary to ensure that due 
process is followed and that there is a complete record upon 
which to decide the Veteran's claims so that he is afforded 
every possible consideration.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.

Historically, the Veteran's service treatment records clearly 
document an accident in 1978 in which he fell on a ladder and 
sustained trauma to the chest and left arm or shoulder.  He 
was treated repeatedly after that time for subjective pain in 
the chest and back, including the lower, middle, and upper 
back, as well as the neck, although x-rays during service 
were normal.  See, e.g., June 1978 treatment record; November 
1980 separation examination.  

The Veteran was afforded VA examinations in February 1981 and 
February 1982 in connection with his service connection 
claims.  The February 1981 VA examiner diagnosed the Veteran 
with incomplete fusion at L5-S1, and chronic chest wall pain.  
In the April 1981 rating decision, the AOJ noted that 
incomplete fusion is a developmental abnormality, which is 
not subject to service connection in and of itself.  See 38 
C.F.R. §§ 3.303(c), 4.9.  At a December 1981 private 
examination by Dr. Ziegler, the Veteran was diagnosed with 
cervical brachial syndrome, thoracic intercostal neuralgia, 
and lumbalgia with sciatic radiculitis.  The February 1982 VA 
examiner noted that such diagnoses of myalgia were simply 
undiagnosed pain.  See Sanchez-Benitez v. West, 13 Vet. App. 
282, 285 (1999) (pain alone, without a diagnosed or 
identifiable underlying condition, does not constitute a 
disability for which service connection may be granted). 

The Veteran claims that he has received continued treatment 
over the years for his claimed back and chest conditions, and 
there is an indication that pertinent treatment records may 
remain outstanding.  In particular, the Veteran indicated in 
April 2007 that he had received treatment for his back 
condition from several chiropractors, including Drs. T., 
M.L.B., and H. in Chattanooga.  As noted above, Dr. Babian 
indicated in a June 2007 letter that she had been treating 
the Veteran conditions of the back and chest since March 
2001.  However, the claims file does contain any such 
treatment records, to include any x-ray reports showing 
arthritis.  Although the claims file includes chiropractic 
treatment records dated from March 2001 through April 2006 
pertaining to pain in the neck, middle and lower back, and 
hips, it is unclear whether such records are from the 
identified chiropractors.  Additionally, the most recent VA 
treatment records in the claims file are dated in June 2006.  
The Veteran further indicated in April 2007 that his general 
physician was Dr. S., and the most recent records from such 
provider are dated in March 2007.  As such, upon remand, the 
Veteran should be requested to identify any providers from 
whom he received treatment for his current back or chest 
conditions, and appropriate attempts should be made to obtain 
and associate with the claims file any outstanding VA or 
private treatment records.

Upon completion of the above-described development, if the 
evidence of record is deemed insufficient to grant service 
connection for either of the Veteran's claimed conditions, 
the Veteran should be scheduled for an appropriate VA 
examination to determine the nature and etiology of any 
current disability of the chest or spine.  See 38 C.F.R. 
§ 4.71a, DCs 5235 to 5243 (2009).  If any developmental 
condition is identified, the examiner should specifically be 
requested to opine whether such condition was subject to, or 
aggravated by, a superimposed disease or injury during 
service which resulted in additional disability, such that 
service connection would be warranted on such basis.  See 
VAOPGCPREC 82-90 (July 18, 1990), published at 56 Fed. Reg. 
45,711 (1990); see also Winn v. Brown, 8 Vet. App. 510, 516 
(1996); Natali v. Principi, 375 F.3d 1375, 1380 (Fed. Cir. 
2004).

With respect to the Veteran's service connection claim for 
diabetes, as noted above, the AOJ denied such claim in the 
December 2005 rating decision.  In June 2006, less than a 
year after such rating decision was issued, the Board 
received a notice of disagreement from the Veteran and his 
representative as to such issue.  See 38 C.F.R. §§  20.201, 
20.302 (2009).  As also noted above, further proceedings on 
such claim were stayed due to the pending appeal of Haas v. 
Nicholson, 20 Vet. App. 257 (2006), rev'd sub nom. Haas v. 
Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert. denied, 129 
S.Ct. 1002, 173 L.Ed.2d 315 (2009).  However, the stay of 
adjudication of cases affected by the outcome of the Haas 
appeal was lifted by VA's Secretary after the United States 
Supreme Court denied certiorari in January 2009.  To date, 
there is no indication that the Veteran has been provided 
with a statement of the case (SOC) as to the issue of service 
connection for diabetes.  As such, the Board has no 
discretion and the case must be remanded for such purpose.  
See Manlincon v. West, 12 Vet. App. 238, 240 (1999).  
However, this issue will be returned to the Board after 
issuance of the SOC only if the Veteran files a timely 
substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 
97 (1997).   

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran to identify any 
providers who have treated him for 
symptoms of a back condition (including 
but not limited to the low back) or a 
chest condition.  After obtaining any 
necessary authorizations, request 
copies of any outstanding VA and 
private treatment records.  Requests 
should specifically be made for any 
records from Dr. M.L.B. dated from 
March 2001 forward, records from Dr. S. 
dated from March 2007 forward, and VA 
treatment records dated from May 2006 
forward.  Requests should also be made 
to any other providers for whom the 
Veteran provides adequate identifying 
information, including but not limited 
to Drs. T. and H.  All requests and all 
responses, including negative 
responses, must be documented in the 
claims file.  All records received 
should be associated with the claims 
file.  If any records cannot be 
obtained after reasonable efforts have 
been expended, the Veteran should be 
notified and allowed an opportunity to 
provide such records, in accordance 
with 38 C.F.R. § 3.159(c)&(e).

2.  After completing the above-
described development, if the AOJ 
determines that the evidence of record 
is insufficient to grant service 
connection for a back condition and/or 
a chest condition, the Veteran should 
be scheduled for an appropriate VA 
examination to determine the nature and 
etiology of any current disability of 
the chest or thoracolumbar spine.  The 
entire claims file and a copy of this 
remand should be made available for 
review, and such review should be noted 
in the examination report.  All 
necessary tests and studies should be 
conducted, to include both 
musculoskeletal and neurological 
symptoms, as appropriate.  

The examiner is requested to offer an 
opinion as to whether any diagnosed 
chest or spine condition is at least as 
likely as not (probability of 50 
percent or more) related to any 
incident or injury during service.  
With respect to the spine, the examiner 
should render an opinion as to the 
etiology of any diagnosed condition 
thoracolumbar spine.  Further, if a 
developmental condition is found, the 
examiner should specifically state 
whether it is at least as likely as not 
(probability of 50 percent or more) 
that such condition was subject to, or 
aggravated by, a superimposed disease 
or injury during service which resulted 
in additional disability.  

Any opinion offered must be accompanied 
by a complete rationale.  The examiner 
is requested to comment on any other 
medical opinions of record, to include 
the June 2007 letter from Dr. M.L.B.  
If an opinion as to any of these 
questions cannot be offered without 
resorting to speculation, the examiner 
should indicate such in the report and 
explain why a non-speculative opinion 
cannot be offered.

3.  After completing any further 
development as indicated by any 
response received upon remand, 
adjudicate the merits of the Veteran's 
service connection claims for a back 
condition and a chest condition.  Such 
adjudication should reflect 
consideration of all lay and medical 
evidence of record, as well as all 
possible theories of service 
connection, to include aggravation of a 
preexisting or developmental condition, 
as appropriate.  If the claims remain 
denied, issue a statement of the case 
to the Veteran and his representative.  
Allow an appropriate period of time for 
response.  Thereafter, the case should 
be returned to the Board for further 
appellate consideration of these 
issues, if otherwise in order.  

4.  Provide the Veteran and his 
representative with a statement of the 
case on the issue of service connection 
for diabetes after consideration of all 
evidence of record.  See 38 C.F.R. 
§§ 19.29-19.30, Manlincon, 12 Vet. App. 
at 240.  The Veteran should be advised 
that a substantive appeal has not been 
received concerning this issue, as well 
as of the requirements for submitting 
an adequate and timely substantive 
appeal.  See 38 C.F.R. §§ 20.200, 
20.202, 20.302(b).  Thereafter, if a 
timely substantive appeal is filed and 
subject to current appellate 
procedures, the case should be returned 
to the Board for further appellate 
consideration of this issue, if 
appropriate.  See Smallwood, 10 Vet. 
App. at 97.  

The Board intimates no opinion as to the outcome of this 
case.  The purpose of this REMAND is to ensure compliance 
with due process considerations.  The Veteran has the right 
to submit additional evidence and argument on the matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


